Citation Nr: 1506236	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an evaluation in excess of 20 percent for deep venous thrombosis of the left lower extremity secondary to protein C deficiency. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) from December 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

After the Agency of Original Jurisdiction (AOJ) issued a Statement of the Case on the issues on appeal, the Veteran submitted evidence not yet considered by the AOJ in the first instance.  On August 6, 2012, Congress enacted the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  Section 501 of the Act amends 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 is applicable to claims in which a substantive appeal is filed on or after February 2, 2013.  In this case, the Veteran filed his substantive appeal after February 2, 2013, and has not requested AOJ review.  Accordingly, the Board may consider the evidence in the first instance.  

The Veteran was afforded a Travel Board hearing on July 18, 2013.  A transcript of the testimony offered at this record has been associated with the record.

The issue of entitlement to peripheral neuropathy and parasthesias as secondary to service-connected deep venous thrombosis of the left lower extremity secondary to protein C deficiency was raised by the Veteran on the record at his July 18, 2013, Travel Board hearing, and has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In furtherance of attempting to substantiate the Veteran's claim for service connection of a left shoulder disability, he was afforded a VA examination in November 2009, which resulted in an assessment of acromioclavicular (AC) osteolysis of the left shoulder.  The examiner concluded that this disability was less likely than not attributable to service, particularly the in-service assessment of a chronic strain of the left shoulder (upper trapezius).  In reaching this conclusion, the examiner explained that the chronic strain and the AC osteolysis were "two entirely different diagnostic entities."  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The examination report is insufficient to decide the clam.  The Board acknowledges that the examiner distinguished between the assessment of AC osteolysis and a chronic trapezius strain, and that this distinction is the basis of the conclusion that AC osteolysis is not attributable to service.  However, the examiner did not adequately address the history of the trapezius strain, particularly whether the condition, if assessed, was attributable to service.  The service records document treatment of the trapezius, and given the indication of chronicity the Board finds that clarification is needed.  38 C.F.R. § 4.2. 

The Veteran's deep venous thrombosis of the left lower extremity is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7120, which provides for evaluation of post-phlebitic syndrome (venous disease) of any etiology.  This Diagnostic Code provides for evaluation of the disability based upon the severity of symptomatology, and saliently contemplates stasis pigmentation or eczema and ulceration.  It does not address any true neurological manifestations, as discussed below, although it does contemplate aching, pain and edema.  Id.  

With respect to deep venous thrombosis of the left lower extremity, the Veteran was afforded a VA examination in April 2010.  A review of the examination report documents that the Veteran's leg exhibited no stasis dermatitis, eczema or ulcer.  However, the report documents that the "lateral aspect of the entire left lower leg appear[ed] dry with what appear[ed] like numerous hypopigmented stretch marks."  Examination noted pain with prolonged standing, as well as swelling.  The Veteran remained on a Coumadin regimen, but there was no indication of pulmonary embolism. 

As noted above, in July 2013, the Veteran testified before the Board.  With respect to his DVT he complained of swelling of the left leg with prolonged standing, which was often required of him at work.  He complained that he had trouble with lifting his foot, and that he sometimes used a cane.  He related that he often had numbness and loss of sensation of the leg, which are symptoms not reflected earlier.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  The Veteran's last examination occurred approximately 5 years ago.  His testimony, regarding pain, numbness, parasthesias, and loss of sensation, as well as the occasional use of a cane indicate worsening of the DVT of the left leg.  Accordingly, he should be afforded a new VA examination.

The April 2010 VA examination reflects some findings regarding the skin, but is unclear as to the diagnosis or etiology thereof.  As noted, the applicable rating criteria contemplate skin symptoms, including stasis pigmentation.  38 C.F.R. § 4.104, Diagnostic Code 7120.  The examiner noted dryness and numerous hypopigmented stretch marks of the left lower extremity, but did not address whether this is a manifestation or disability associated with the service-connected DVT of the left lower extremity  38 C.F.R. § 4.2.

Along these lines, the Board notes the Veteran's complaints of numbness and parasthesias.  Upon remand of the claims on appeal, any examination report ordered by the Board should also address these symptoms, to include the severity and etiology thereof.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Diagnostic Codes 8520-8530 (2014).  

Herein above, Board is referring a claim of entitlement to peripheral neuropathy and parasthesias, as secondary to service-connected DVT of the left lower extremity.  If this claim is granted, it could impact the evaluation of the DVT of the left leg.  Thus, these matters are inextricably intertwined.  Accordingly, the claim of entitlement to an evaluation in excess of 20 percent for deep venous thrombosis of the left lower extremity secondary to protein C deficiency must be deferred pending adjudication of the Veteran's claim of entitlement to peripheral neuropathy and parasthesias as secondary to service-connected DVT  of the left lower extremity.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any left shoulder disability. 

The claims folder and a copy of this remand should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion, and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the Veteran.

The examiner should render an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any assessed disability of the left shoulder, including AC osteolysis and/or a chronic trapezius strain, is related to or had its onset during service.  The examiner should provide the Veteran with an opportunity to explain the problems he was having with his left shoulder in service and thereafter.

The rationale for all opinions expressed should be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his DVT of the left lower extremity, as well as the etiology and severity of any associated neurological disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  

The examination report should address the presence and severity of all symptoms of the service-connected disability, to include any cardiovascular, vascular, neurological and/or dermatological manifestations.

With respect to any neurological manifestations or diagnoses, the examiner's attention is directed to the Veteran's complaints of numbness, parasthesias and loss of sensation in the left leg.  For any such diagnosed disability, the examiner is asked to address whether it is at least as likely as not (i.e., a 50 percent probability or greater) that it is caused or aggravated by the service-connected DVT of the left lower extremity, or in the alternative, whether it can be associated with any other disease or injury of service origin.  

The rationale for all opinions expressed should be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If any question posed is not sufficiently answered, return the case to the appropriate examiner.

4.  Only after the above directed development is accomplished, and after developing and adjudicating the referred claim for service connection of peripheral neuropathy and parasthesias as secondary to service-connected DVT of the left lower extremity, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  Allow an appropriate period of time for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


